Citation Nr: 0720520	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
December 1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death, 
accrued benefits, and Dependency and Indemnity Compensation 
under 38 U.S.C.A. 
§ 1318. 

The appellant testified before the Board by videoconference 
from the RO in October 2006.   


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2004.  The cause of death 
listed on the death certificate was renal failure due to 
metatstatic carcinomas of unknown primary.  

2.  The veteran was granted service connection and a 20 
percent rating for diabetes mellitus, effective in May 2002, 
as a result of exposure to herbicides in service. 

3.  Several weeks prior to his death, the veteran was found 
to have carcinomas of the liver and the adrenal glands with a 
mass on the pancreas.  No other possible areas of origin were 
found in studies of the bones, chest, kidneys, or brain. 

4.  The veteran's metastatic carcinomas were not related to 
exposure to herbicides or any other aspect of service or to 
service-connected diabetes mellitus.  

5.  The appellant withdrew claims for accrued benefits and 
DIC under 38 U.S.C.A. § 1318 at the October 2006 Board 
hearing. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006). 

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to accrued benefits have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and a 
rating decision in April 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2005 
statement of the case. 
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  At the October 2005 
Board hearing, the appellant expressed the intention of 
obtaining a medical opinion from the veteran's attending 
physician who determined the cause of death.  An opinion from 
this physician has not been received.  The appellant has not 
referred to any other additional, unobtained, relevant 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The appellant contends that the metatstatic carcinomas that 
contributed to the cause of the veteran's death were related 
to military service including exposure to herbicides or were 
secondary to service-connected diabetes mellitus.  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  Secondary service 
connection is permitted based on aggravation, with 
compensation payable for the degree of aggravation of a non-
service-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis requires 
essentially evidence sufficient to show: (1) that a current 
disability exists; and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service connection based on herbicide 
exposure will be presumed for certain specified diseases that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include: hepatobiliary 
(liver) cancers; bone and joint cancer; skin cancers; urinary 
bladder cancer; renal cancer; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers).  Update 2004 
also concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" 
category: gastrointestinal tumors (esophagus, stomach, 
pancreas, colon, and rectum) and brain tumors.  

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and hepatobiliary cancer, renal 
cancer, and gastrointestinal tumors of the pancreas does not 
exist.  The Secretary also reiterated that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  See 
72 Fed. Reg. 32,395 (June 12, 2007).  

Service medical records show that the veteran served in the 
Republic of Vietnam during 1967.  Therefore, exposure to 
herbicides is presumed.  Service medical records are silent 
for any acute symptoms related to exposure to herbicides or 
to any symptoms, diagnosis, or treatment for cancer.  

In November 2001, a private physician diagnosed the veteran 
with hyperlipidemia.  In November 2002, the RO granted 
service connection and a 20 percent rating for non-insulin 
dependent diabetes mellitus, effective May 2002, the date of 
claim. 

In October 2004, a private physician noted that the veteran 
had been experiencing a persistent fever, mild epigastric 
discomfort, and some loss of appetite.  Initial tests showed 
elevated glucose, mildly elevated liver alkaline phosphatase, 
and mild anemia.  However, a sonogram and a computed 
tomography (CT) study showed low density lesions in both 
lobes of the liver and some abnormal tissue density in the 
left adrenal gland.  No kidney masses were identified.  
Subsequent CT and magnetic resonance images also revealed a 
possible mass on the pancreas.  No abnormal conditions were 
identified in bone or brain studies.  X-rays of the chest 
showed mild interstitial changes in one view but no definite 
segmental or lobar consolidations. 

The veteran's condition deteriorated rapidly, and he died on 
October [redacted], 2004.  The cause of death listed on the death 
certificate by the attending physician was renal failure as a 
consequence of metatstatic carcinomas of unknown primary.  In 
a December 2004 discharge summary, the attending physician 
summarized the results of testing and course of treatment.  
He noted that the pathology revealed poorly differentiated 
carcinoma and stated, "...the adenocarcinoma of unknown 
primary was likely secondary to lung origin."  He noted that 
his statement was a presumption based on the veteran's remote 
history of tobacco use.  

The Board notes that the private physician and the hospital 
attending physician listed the veteran's diagnosis and on-
going treatment for diabetes mellitus in many records of 
examination and treatment.  However, none of their 
evaluations suggested a relationship between cancer and 
diabetes.  

The Board concludes that direct service connection for renal 
failure and metastatic cancer involving the liver, adrenal 
gland, and possibly the pancreas is not warranted because 
kidney failure and cancer first manifested many years after 
service.  There is no medical evidence of symptoms, 
diagnoses, or treatment for these diseases earlier than 
October 2004, and no evidence that they are related to an 
injury in service.  

The Board concludes that presumptive service connection for 
renal failure and the metatstatic cancers based on exposure 
to herbicides in service is not warranted because the 
diseases are not listed among those eligible for the 
presumption.  Furthermore, cancers of the liver, kidney, and 
pancreas are among those diseases that the Secretary found no 
positive relationship to exposure to herbicide based on 
studies by the National Institute of Science. 

The Board does note that the attending physician expressed a 
conditional opinion that the veteran's cancer may have 
originated in the lungs.  Respiratory cancer is among the 
diseases for which a presumption of service connection is 
warranted.  However, X-rays of the chest shortly before the 
veteran's death showed only mild interstitial changes and no 
respiratory cancer was diagnosed.  Therefore, while an 
attending physician stated that a lung origin was likely for 
the metastatic cancer, this was no borne out by the objective 
testing.

Finally, the Board concludes that service connection for 
renal failure and the metastatic cancers secondary to 
service-connected diabetes mellitus is not warranted.  At the 
October 2006 hearing, the appellant expressed the intention 
of obtaining a medical opinion on this issue from a private 
physician.  However, no opinion has been received.  The 
records in the file showed that private and hospital 
attending physicians noted their awareness of the veteran's 
diabetes.  Even though they ordered many tests and discussed 
the origins of the cancers, they made no comments that 
diabetes caused or aggravated the veteran's renal failure or 
metastatic carcinomas.

Regrettably, the weight of the credible evidence demonstrates 
that the causes of the veteran's death first manifested many 
years after service and are not related to his active service 
including exposure to herbicides or to service-connected 
diabetes mellitus.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With regard to the claims for accrued benefits and for DIC 
pursuant to 38 U.S.C. § 1151, the pertinent regulations 
provide that a Substantive Appeal may be withdrawn at any 
time before the Board promulgates a decision.  Appeals must 
be withdrawn in writing except when withdrawn on the record 
at a hearing.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  

The issues of entitlement to accrued benefits and DIC under 
38 U.S.C.A. § 1318 were withdrawn by the claimant as noted in 
the transcript of the October 2006 hearing.  Accordingly, 
appeals of those issues are dismissed.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal for entitlement to accrued benefits is dismissed.  

The appeal for entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 is dismissed. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


